DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Examiner acknowledges the amendments to claim 30 (and subsequent dependent claims 32-34, 36, 38, 39) have overcome the double patenting rejections from the previous office action.

Allowable Subject Matter
Claims 30-36, 38-42, 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 30-36, 38, 39 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:  a contact layer disposed on the surface of the semiconductor substrate and covering a portion of the source contact region, and wherein the remedial layer is disposed between and provides electrical contact between the contact layer and the source electrode, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 40-42, 44-46 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:  a gate electrode disposed on a first surface of the SiC substrate comprising an insulation layer disposed on the first surface of the SiC substrate, a polycrystalline silicon layer disposed on the insulation layer, and a low resistance layer disposed on the polycrystalline silicon layer, wherein the insulation layer is silicon dioxide (Si02) and the low resistance layer comprises at least one of a metal and a silicide, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 47-49 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device, comprising:  a remedial layer comprising titanium that is continuously and conformally disposed on a top of the dielectric layer and covering a fourth portion of the source contact region along sidewalls of the dielectric layer, wherein the remedial layer has a thickness of less than about 300 nanometers (nm), in combination with the rest of claim limitations as claimed and defined by the Applicant. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819